Vandeebu.rgh, J.
The plaintiffs claim title to the property in controversy under an execution sale thereof, made November 1, 1861. The judgment upon which it was issued was duly rendered and docketed in the proper county, and the sale thereon duly made. The execution, with the sheriff’s return, was duly filed, and a duplicate certificate of the sale thereon, issued to the purchaser, was also duly filed in the office of the register of deeds of the same county, as the statute then in force required. There was no redemption from the sale, but no sheriff’s deed was ever issued to the purchaser. The only question involved in this case requiring consideration is whether the absolute title passed to the purchaser by the sale, or whether it was an equitable interest or title merely which he acquired, the legal title in the mean time remaining in abeyance until the execution of the sheriff’s deed; that is to say, whether a sheriff’s deed, under the statute then in force, was in fact essential to pass the legal title, or anything more than formal evidence that the title had passed under the sale without redemption. Under the doctrine established by the case of Dickinson v. Kinney, 5 Minn. 416, (Gil. 332,) which was applied and followed by the court below in this case, an estate in fee passed to plaintiffs’ ancestor under the execution sale above referred to.
(Opinion published 53 N. W. Rep. 966.)
The decision in that case has since been recognized as the'law in ■this state, and has become a rule of property, which cannot now be safely disturbed.
Since it is too late to question the correctness of the rule therein adopted, it is unnecessary to reopen the discussion.
Under the application of the rule of stare decisis, the court decided the case correctly, and the judgment is accordingly affirmed.